DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 09/24/2019 and 08/25/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.                                                                                                                                                                                                 
Allowable Subject Matter
Claims 1-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 1, Rawlinson et al. (US 2012/0153718) discloses a motor driving unit comprising (abstract): a motor (105), an inverter (111) that controls a driving of the motor (abstract, para 23), and a gear box (115) that transmits a drive force of the motor to a wheel drive shaft of a vehicle (Figs 1-2); wherein the gear box comprises a first gear that receives the drive force of a motor shaft of the motor and rotates around an axial line of the motor shaft, a second gear that intermeshes with the first gear (paras 10, 25). However, neither Rawlinson et al. nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “a differential gear, the differential gear comprising a gear portion which intermeshes with the second gear and rotates around an axial line of the wheel drive shaft, wherein the inverter is facing the second gear in the gear box in an axial direction of the motor, and wherein a flow channel of a refrigerant arranged inside the inverter is partitioned off from an internal space of the motor by a single barrier”. 
	 Claims 2-5 are allowable based on their virtue of depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834